DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 16 are pending.  Claims 1, 10, and 15 were amended.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.

Specification
Amendments to the specification were received on 7 July 2022.  These amendments are acceptable.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the type" in point “g)”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the instant examination, the Examiner interprets this as the type of the battery, similar to the limitation recited in claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 , 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coutelou et al., US 2020/0037271 (hereinafter 'Coutelou').

Regarding claim 1: Coutelou teaches a battery operated container fill level measuring device ([0024, 0025; Fig 1]: discloses an industrial sensor system 100 powered by a battery 122 that includes a sensor 130, where the sensor can measure the fluid level of a container), comprising: 
a battery ([0024; Fig 1]: discloses an industrial sensor system 100 powered by a battery 122); and 
processing circuitry configured to obtain information and to calculate a minimum value of the remaining battery life from the information and from a current parameterization, including a time interval between future measurements of or between future transmissions of measured values of the container fill level measuring device ([0024, 0026, 0031 – 0038, 0047 – 0049, 0053 - 0072; Fig 1, Fig 2, Fig 6 – 8]: discloses a method optimizing the life of the battery 122 that involves calculating the amount of power consumed by the industrial sensor system 100.  The method considers the power consumed by the sensor while taking a measurement, the amount of time required to make each measurement (ts), the time between sensor measurements (Ts), the transmission power consumption, the amount of time taken to make each transmission (ttx), and the time interval between each transmission (Tw). Using these parameters, a battery lifetime (BLT) is calculated, and the parameters Ts and Tw are adjusted to make the calculated BLT match an expected battery lifetime (EBLT), as shown in the flowcharts of Fig 6 – 8). 

Regarding claim 9: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above, further comprising: 
a data memory in which information about the type and capacity of the battery is stored ([0032, 0047 – 0049]: discloses acquiring parameters of the system from “a database stored on the platform” or a remote device, and calculating the Battery Life Time using the battery capacity expressed in mAh, which is a measure of the type and capacity of the battery).

Regarding claim 12: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above, wherein 
the battery operated level measuring device is exclusively battery operated ([0024]: discloses that the power supply 122 is a battery).  

Regarding claim 14: Coutelou teaches a method for determining a remaining life of a battery of a container fill level measuring device, comprising: 
obtaining information from which a minimum value of remaining battery life is calculable by processing circuitry of the container fill level measuring device ([0032, 0047 – 0049]: discloses acquiring parameters of the system from “a database stored on the platform” or a remote device, and calculating the Battery Life Time using the battery capacity expressed in mAh, which is a measure of the type and capacity of the battery); and 
calculating the minimum value of the remaining battery life from said information and a current parameterization, including a time interval between future measurements of or between future transmissions of measured values of the container fill level measuring device by said processing circuitry or external processing circuitry ([0024, 0026, 0031 – 0038, 0047 – 0049, 0053 - 0072; Fig 1, Fig 2, Fig 6 – 8]: discloses a method optimizing the life of the battery 122 that involves calculating the amount of power consumed by the industrial sensor system 100.  The method considers the power consumed by the sensor while taking a measurement, the amount of time required to make each measurement (ts), the time between sensor measurements (Ts), the transmission power consumption, the amount of time taken to make each transmission (ttx), and the time interval between each transmission (Tw). Using these parameters, a battery lifetime (BLT) is calculated, and the parameters Ts and Tw are adjusted to make the calculated BLT match an expected battery lifetime (EBLT), as shown in the flowcharts of Fig 6 – 8).

Regarding claim 15: Coutelou teaches a non-transitory computer readable medium having stored thereon a program element which, when executed on a processor of a container fill level measuring device, instructs the measuring device to perform a method comprising: 
obtaining information from which a minimum value of the remaining battery life is calculable by processing circuitry of the container fill level measuring device ([0032, 0047 – 0049]: discloses acquiring parameters of the system from “a database stored on the platform” or a remote device, and calculating the Battery Life Time using the battery capacity expressed in mAh, which is a measure of the type and capacity of the battery).; and 
calculating the minimum value of the remaining battery life from said information and a current parameterization, including a time interval between future measurements of or between future transmissions of measured values of the container fill level measuring device by said processing circuitry or external processing circuitry ([0024, 0026, 0031 – 0038, 0047 – 0049, 0053 - 0072; Fig 1, Fig 2, Fig 6 – 8]: discloses a method optimizing the life of the battery 122 that involves calculating the amount of power consumed by the industrial sensor system 100.  The method considers the power consumed by the sensor while taking a measurement, the amount of time required to make each measurement (ts), the time between sensor measurements (Ts), the transmission power consumption, the amount of time taken to make each transmission (ttx), and the time interval between each transmission (Tw). Using these parameters, a battery lifetime (BLT) is calculated, and the parameters Ts and Tw are adjusted to make the calculated BLT match an expected battery lifetime (EBLT), as shown in the flowcharts of Fig 6 – 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coutelou in view of Kawasaki, US 2018/0183251 (hereinafter 'Kawasaki').

Regarding claim 2: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above, further comprising measurement circuitry for measuring the container fill level ([0024, 0025; Fig 1]: discloses an industrial sensor system 100 powered by a battery 122 that includes a sensor 130, where the sensor can measure the fluid level of a container).

Coutelou is silent with respect to wherein
the processing circuity is further configured to count the measurements performed by the measurement circuitry. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
the processing circuity is further configured to count the measurements performed by the measurement circuitry ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times a load is operated and sending that count to the calculation circuit 13d).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining how frequently the device in order to determine future adjustments to the operating parameters needed to optimize the remaining life of the battery.

Regarding claim 3: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above, further comprising 
a display ([0039; Fig 1]: discloses a mobile device 180 with a display).

Coutelou is silent with respect to wherein the processing circuitry is further configured to 
count the number of measured value display events and/or measured value transmissions to an external receiver. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
the processing circuitry is further configured to count the number of measured value display events and/or measured value transmissions to an external receiver ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times a load is operated and sending that count to the calculation circuit 13d).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining how frequently the device in order to determine future adjustments to the operating parameters needed to optimize the remaining life of the battery.

Regarding claim 4: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device according to claim 2, as discussed above,
Coutelou is silent with respect to wherein 
the measurement circuitry includes a Coulomb meter configured to measure the amount of charge removed from the battery. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
the measurement circuitry includes a Coulomb meter configured to measure the amount of charge removed from the battery ([Fig 1, 0037]: “measurement circuit 13b measures an integrated amount of a current which flows from the battery 11 to the load 12”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining how much charge is being used by the system to validate the assumption made about the amount of power consumed by the sensor while taking a measurement. 

Regarding claim 5: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device as claimed in claim 4, as discussed above.
Coutelou is silent with respect to wherein 
said Coulomb meter is integrated in a battery voltage control circuit. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
said Coulomb meter is integrated in a battery voltage control circuit ([Fig 4, 0070]: teaches a DC-DC conversion circuit 33 which is part of the current measurement apparatus and “converts a voltage supplied from the battery 31 into voltages suitable” for use by the other devices within the current measurement apparatus.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining how much charge is being used by the system to validate the assumption made about the amount of power consumed by the sensor while taking a measurement. 

Regarding claim 10: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device according to claim 2, as discussed above, wherein the processing circuitry is further configured to apply, in calculating the minimum value of the remaining battery life: 
a) a number of measurements performed by the measurement circuitry (([0040]: discloses a sensor reading interval Ts, which defines the time between sensor readings, where the total number of sensor readings is determined using the expected battery lifetime), 
b) one of 
	b1) a number of measured value display events, 
	b2) measured value transmissions to an external receiver, and 
	b3) the number of measured value display events and the measured value transmissions to the external receiver ([0040]: discloses a periodic transmission interval Tw, which defines the time between transmission events, where the total number of transmission events is determined using the expected battery lifetime), 
c) an amount of charge taken from the battery ([0028 – 0030]: discloses the amount of power consumed by the sensors taking measurements and the transmission circuitry sending measurement data, all of which is supplied by the battery), 
d) one of 
	d1) a voltage of the battery, 
	d2) a current date, and 
	d3) the voltage of the battery and the current date ([0030]: discloses determining the voltage level supplied from the battery to the sensor, optionally through a VDC to convert the voltage), 
e) one of: 
	e1) a current time, 
	e2) information about the type, and 
	e3) the current time and the information about the type ([0032, 0047 – 0049]: discloses acquiring parameters of the system from “a database stored on the platform” or a remote device, and calculating the Battery Life Time using the battery capacity expressed in mAh, which is a measure of the type and capacity of the battery), and 
f) capacity of the battery ([0032, 0047 – 0049]: as described above, the type and capacity of the battery are provided by a local database). 

Regarding claim 16: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device according to claim 2, as discussed above, wherein the processing circuitry includes the measurement circuitry ([Fig 1]: discloses industrial sensor system 100 including sensor platform 120 and sensor 130 connected via power supplied by the battery 122).


Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coutelou in view of Kawasaki in view of Schaefer et al., US 2012/0290235 (hereinafter 'Schaefer') 
Regarding claim 6: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device according to claim 2, as discussed above.
Coutelou in view of Kawasaki is silent with respect to wherein 
the measurement circuitry includes a battery voltage control circuit configured to measure the voltage of the battery. 

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
the measurement circuitry includes a battery voltage control circuit configured to measure the voltage of the battery ([0053, Fig 7]: discloses a voltage sensor 702 that measures the voltage of battery 102).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki in view of Schaefer to acquire the instantaneous voltage of the battery to determine if the calculated usage parameters need to be adjusted to achieve the desired expected battery lifetime.

Regarding claim 7: Coutelou in view of Kawasaki teaches the battery operated container fill level measuring device according to claim 2, as discussed above.
Coutelou is silent with respect to wherein 
the measurement circuitry includes a temperature sensor configured to measure the temperature of the battery. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system), wherein 
the measurement circuitry includes a temperature sensor ([0068]: “sensor 32b acquires environmental data, such as temperature, humidity, or water level”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining how frequently the device is used into the determination of when to determine the amount of material remaining in the dispenser

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a temperature sensor configured to measure the temperature of the battery ([Fig 7, 0053]: “Temperature sensor 706 measures the temperature of battery 102 and provides temperature values to interface 716 of controller 104 via bus line 714”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki in view of Schaefer to measure the temperature of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the temperature of the battery ([0026]).

Regarding claim 8: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Coutelou is silent with respect to further comprising 
a real time clock, 
wherein the processing circuitry is configured to obtain the current date and/or time from the real time clock and compare the current date and/or time with a time stamp of the battery. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system), comprising 
a real time clock ([Fig 4, 0075]: timer 34d outputs a timer value which indicates time).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki to incorporate determining the amount of time elapsed between measurement events performed by the system into the determination of how often to measure the amount of material remaining in the dispenser.

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
the processing circuitry is configured to obtain the current date and/or time from the real tine clock and compare the current date and/or time with a time stamp of the battery ([Fig 8, 0059]: teaches the use of a battery rest timer 802 that compares the time stamps of on and off events recorded by the battery controller to determine how long the battery was at rest.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Kawasaki in view of Schaefer to measure the time between uses of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the rest time of the battery ([0026]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coutelou in view of Himmelmann et al., US 2015/0228181 (hereinafter 'Himmelmann'). 
Regarding claim 11: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Coutelou is silent with respect to 
the battery is fixedly mounted in an irreplaceable manner.

Himmelmann teaches a monitoring system for a liquid soap dispenser ([0025]) that includes
The battery is fixedly mounted in an irreplaceable manner ([0060]: discloses that the sensor hardware “can be manufactured in the form of separate units having non-replaceable batteries which are intended to last the entire lifetime of the sensors.’).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Himmelmann to incorporate a battery into a permanent enclosure when it is expected that the life span of the battery will be equivalent to the life span of the sensor.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coutelou in view of Schaefer.
Regarding claim 13: Coutelou teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Coutelou is silent with respect to further comprising 
a display, wherein the processing circuitry is further configured to signal a low remaining life to a user on the display. 

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a display, wherein the processing circuitry is further configured to signal a low remaining life to a user on the display ([0056]: discloses providing the present state of charge of the battery to a display device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Coutelou in view of Schaefer to provide a warning to the user of the sensor monitoring system when the battery is running low on charge.

Response to Arguments
Applicant’s amendments with respect to claim 10 have been fully considered and resolve the issues of indefiniteness.  The rejection of 7 February 2022 has been withdrawn. 

Applicant’s arguments with respect to claims 1 – 16 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  
Applicant argues (see page 9):  Yang does not describe or suggest processing circuitry configured to obtain information and to calculate a minimum value of the remaining battery life from the information and from a current parameterization, including a time interval between future measurements of or between future transmissions of measured values of the container fill level measuring device.
Examiner submits that Yang is silent with regard to this additional limitation, but submits that Coutelou teaches this limitation along with the other limitations of the invention as claimed, as discussed above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Borlee, US 2011/0037615, teaches a wireless sensor that projects a life time of the battery based on the frequency of readings and the detected temperature.
Blackadar, US 2008/0079589, teaches a first device with an attached sensor that transmits a low-power indication to a second device 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862